DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on 8/31/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent no. 10,674,214 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Response to Applicant Amendments/Arguments
Applicant: Remarks: 112 6th Rejections 
Examiner:  Applicant’s amendments are persuasive. Corresponding rejections have been overcome.

Allowed Claims
Claims 1, 16, and 18 are allowed. Therefore, dependent claims 2-5, 7-15, 17-21 are allowed, as they are dependent upon an allowed claim.

Claims 1, 16, and 18 contain allowable subject matter. Therefore, dependent claims 2-5, 7-15, 17-21 contain allowable subject matter, as they depend from one of claims 2-5, 7-15, 17-21, and contain all subject matter disclosed in the claims from which they depend upon.

Allowable Subject Matter 
Examiner finds it unconventional and novel apply each of the concepts in combination with each other as recited in either of the independent claims. In particular a method for presenting relevant programming information, comprising: detecting a viewing action of an audiovisual event on a receiving device; retrieving data associated with the viewed audiovisual event; storing the retrieved data in a historical viewing database; generating at least 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERRIKA PETERSON whose telephone number is (571)270-7055. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on 571-272-4195. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/TERRIKA PETERSON/Examiner, Art Unit 2426


/NASSER M GOODARZI/Supervisory Patent Examiner, Art Unit 2426